DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments with respect to the rejection of the claims under 35 USC 101, the Examiner respectfully disagrees. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer. Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea. Due to the amendments, an updated rejection under 35 USC 101 is shown below.

Due to the amendments, the rejection under 35 USC 102 has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-58 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 51-55 are related to a method (i.e. a process). Claims 41-45, 56-58 are related to a system. Claims 46-50 are related to a non-transitory computer readable medium. Accordingly, claims 41-58 are all within one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 41 includes limitations that recite at least one abstract idea. Specifically, independent claim 41 recites:

An apparatus, comprising a processor and memory configured to: 
	train a hierarchical linear model to compute an influence metric indicative of a degree of influence exerted by an external factor on prescription behaviors of prescribers of pharmaceutical products based on historical information, wherein the historical information includes or relates to the prescribers, prescriptions issued by the prescribers, patient prescription records, retail prescription sales, and payors of the retail prescription sales;
present an interactive user interface to permit a user to select a pharmaceutical product; 
use the hierarchical linear model to compute the influence metric for prescribers of the selected pharmaceutical product; and 
present a dynamic report on the interactive user interface, wherein the dynamic report includes the computed influence metric for the prescribers of the selected pharmaceutical product if the influence metric that meets an influence threshold.

The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activities”, specifically commercial or legal interactions because they relate to analyzing historical data of sales data and prescribing behaviors to determine influence on prescription behaviors by an external factor. 

Any limitations not identified above as part of a mental process are deemed “additional elements” and will be discussed in further detail below. 

Claims 46 and 51 recite similar abstract ideas.

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the following dependent claims further defines the at least one abstract idea, and thus fail to make the abstract idea any less abstract.

Claims 43, 48, and 53 relate to further recite generating a recommendation for marketing activities based on the influence metric; these activities constitute marketing, and thus further define the abstract ideas. Claims 44, 49, and 54 recite a threshold that can be “defined” by a user; these activities constitute marketing thus further define the abstract ideas. Claims 45, 50, and 55 recite how the influence metric can further be calculated based on the geographic region; these activities constitute marketing thus further define the abstract ideas. Claim 56 recites further historical information that is taken in consideration to compute the influence metric, thus further describing the at least one abstract idea. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An apparatus, comprising a processor and memory configured to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)): 
	train a hierarchical linear model to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) compute an influence metric indicative of a degree of influence exerted by an external factor on prescription behaviors of prescribers of pharmaceutical products based on historical information, wherein the historical information includes or relates to the prescribers, prescriptions issued by the prescribers, patient prescription records, retail prescription sales, and payors of the retail prescription sales;
present an interactive user interface to permit a user to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) select a pharmaceutical product; 
use the hierarchical linear model to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) compute the influence metric for prescribers of the selected pharmaceutical product; and 
present a dynamic report on the interactive user interface, wherein the dynamic report includes the computed influence metric for the prescribers of the selected pharmaceutical product if the influence metric that meets an influence threshold (merely post solution activity as noted below, see MPEP 2106.05(g) and Symantec ).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

 an apparatus comprising a processor and memory and the use of a trained hierarchical linear model and use of an UI to make a selection, the Examiner submits that these limitations amount to merely using a computer and/or computer components as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitation of presenting a dynamic report on the UI that includes the computed influence metric of the selected item if the metric meets a threshold, this is merely a pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of “presenting” part of the abstract idea to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to determine influence of marketing activities, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or 

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claims 42, 47, and 52 recite generating an alert of the results computed from the abstract idea as described, and is thus post-solution activity. Claims 44, 45, 49, 50, and 54, 55 recite carrying out the abstract idea through an interface, which is using generic computer components. Claim 57 recites controls on a UI to view the dynamic report in multiple configurations, thus further reciting generic computer components. Claim 58 recites data gathering activities by accessing historical information through the dynamic report via the computer system.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those 
 
Regarding the additional limitations of an apparatus comprising a processor and memory and the use of a trained hierarchical linear model and use of an UI to make a selection, the Examiner submits that these limitations amount to merely using a computer and/or computer components as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitation of presenting a dynamic report on the UI that includes the computed influence metric of the selected item if the metric meets a threshold, this is merely a pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of “presenting” part of the abstract idea to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 41-58 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Conclusion
The following have been considered as relevant, however have not been used in the above rejections:
US 2009/0281868 A1 to Spanbauer teaches of generating a marketing strategy for selling a pharmaceutical product, however does not teach of using a trained hierarchical linear model to create an influence metric using historical data.
US 2005/0096943 A1 to Siegalovsky et al. teaches of analyzing prescribing trends of doctors by giving a survey and analyzing the results, however does not teach of using and training a hierarchical linear model and to generate a report detailing the amount of influence of external factors. 
US 2006/0229932 A1 to Zollo et al. teaches of recommending a marketing plan for a pharmaceutical product, however does not teach of using a trained hierarchical linear model to create an influence metric using historical data.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686